Case: 4:19-cv-00320-RWS Doc. #: 1 Filed: 02/26/19 Page: 1 of 7 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

MIKE HOLLOWAY,                                )
                                              )
              Plaintiff,                      )
                                              )       COMPLAINT
vs.                                           )       JURY TRIAL DEMANDED
                                              )
UNION PACIFIC RAILROAD                        )
COMPANY                                       )
                                              )
               Defendant.                     )
                                              )
Serve: Registered Agent                       )
       The Corporation Company                )
       120 South Central Avenue               )
        Clayton MO 63105                      )
___________________________________

                                        PARTIES

       1.      Plaintiff Mike Holloway (Holloway) is an individual who, during the events

giving rise to his claims herein, was a resident and citizen of Missouri who worked for

Union Pacific Railroad Company (Union Pacific) in Missouri.

       2.      Union Pacific is a railroad carrier engaged in interstate commerce. It

operates trains throughout Missouri, and is headquartered in Omaha, Nebraska.

                             JURISDICTION AND VENUE

       3.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1331.

       4.      This Court has personal jurisdiction over Union Pacific because Union

Pacific maintains a significant business presence within Missouri, and Union Pacific’s acts

and omissions giving rise to Holloway’s claim occurred in Missouri.

       5.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the

substantial part of the events or omissions giving rise to Holloway’s claims occurred in this

                                             1
Case: 4:19-cv-00320-RWS Doc. #: 1 Filed: 02/26/19 Page: 2 of 7 PageID #: 2



district. Venue is also proper in the Eastern Division of this court since the actions and

decisions of Defendant that led to the underlying suit occurred in the City of St. Louis

wherein Defendant had its headquarters for the St. Louis Service Unit. Defendant’s

registered agent is in St. Louis County, Missouri and it does business throughout the

territory comprising the Eastern District of Missouri.

                               FACTUAL ALLEGATIONS

        6.      Holloway was hired by Union Pacific in 1979.

        7.      In December of 2012, Holloway injured his back while at work, which

resulted in him having a double fusion in July of 2013.

        8.      Shortly thereafter, Holloway’s doctor returned Holloway with a ten-pound

weight-lifting restriction.

        9.      Although it was reasonable for Union Pacific to accommodate his

restriction, the company told Holloway that he could not return to work until he could lift

at least thirty pounds.

        10.     Through hard work and physical therapy, in early 2014, Holloway was able

to get his doctor to raise his weight-lifting restriction to thirty pounds.

        11.     Instead of returning Holloway to work, like it told him it would do, Union

Pacific then told Holloway that he could not return to work unless he could lift at least fifty

pounds.

        12.     Again through hard work and physical therapy, later in 2014, Holloway was

able to get his doctor to raise his weight-lifting restriction to fifty pounds.

        13.     Instead of returning Holloway to work, Union Pacific responded by this

time telling him that he had to be able to lift at least seventy-five pounds before he could



                                               2
Case: 4:19-cv-00320-RWS Doc. #: 1 Filed: 02/26/19 Page: 3 of 7 PageID #: 3



return to work.

       14.        Holloway’s job has never required him to lift more than fifty pounds.

       15.        Through more hard work and physical therapy, in 2017, Holloway was able

to get his doctor to return him to work with no restrictions.

       16.        Without having any reason to so do, Union Pacific has nevertheless

continued to refuse to reinstate Holloway.

       17.        Such effort is part of Union Pacific's pattern and practice of preventing

employees from returning to work from medical leave regardless of whether they are able

to perform their jobs' essential functions.

       18.        Union Pacific is engaging in such pattern and practice because it wants to

reduce its workforce without furloughing younger employees, and its collective bargaining

agreement with my union prevents it from removing more senior employees from service

without cause.

                                   CAUSES OF ACTION

                              COUNT I
         DISABILITY DISCRIMINATION, IN VIOLATION OF THE ADA

       19.        Section 12112(a) of the ADA prohibits employers from discriminating

against a qualified individual on the basis of disability in regard to job application

procedures, the hiring, advancement, or discharge of employees, employee compensation,

job training, and other terms, conditions, and privileges of employment.

       20.        At all relevant times, Holloway was an individual with a disability under

the ADA.

       21.        Holloway is a qualified individual under the ADA.

       22.        Union Pacific discriminated against Holloway on the basis of disability


                                               3
Case: 4:19-cv-00320-RWS Doc. #: 1 Filed: 02/26/19 Page: 4 of 7 PageID #: 4



when it refused to allow him to return to his job following his approved medical leave of

absence.

           23.    Because Union Pacific violated 42 U.S.C. § 12112, Holloway has suffered

and will continue to suffer loss of income, emotional distress, and other damages in an

amount to be determined by the trier of fact. Holloway is also entitled to attorneys’ fees

and costs incurred in connection with these claims.

           24.    Union Pacific committed the above-alleged acts with reckless or deliberate

disregard for Holloway’s rights. As a result, Holloway is entitled to punitive damages.

                               COUNT II
             FAILURE TO ACCOMODATE, IN VIOLATION OF THE ADA

           25.    At all relevant times, Holloway was an individual with a disability under

the ADA.

           26.    Union Pacific was aware of Holloway’s disability.

           27.    Discriminating against a qualified individual with a disability includes:

           [N]ot making reasonable accommodations to the known physical or mental
           limitations of an otherwise qualified individual with a disability who is an
           applicant or employee, unless such covered entity can demonstrate that the
           accommodation would impose an undue hardship on the operation of the
           business of such covered entity[.]
42 U.S.C. § 12112(b)(5)(A).

           28.    If Union Pacific believed that Holloway’s disability prevented him from

performing any essential function of his job, it had a duty to explore whether a reasonable

accommodation existed that would allow Holloway to perform the essential functions of

his job.

           29.    Union Pacific failed to engage with Holloway in the interactive process, and

failed to offer reasonable accommodation to Holloway.


                                                4
Case: 4:19-cv-00320-RWS Doc. #: 1 Filed: 02/26/19 Page: 5 of 7 PageID #: 5



       30.       Because Union Pacific violated 42 U.S.C. § 12112, Holloway has suffered

and will continue to suffer loss of income, emotional distress, and other damages in an

amount to be determined by the trier of fact. Holloway is also entitled to attorneys’ fees

and costs incurred in connection with these claims.

       31.       Union Pacific committed the above-alleged acts with reckless disregard or

deliberate disregard for Holloway’s rights and safety. As a result, Holloway is entitled to

punitive damages.

                          COUNT III
  IMPERMISSIBLE MEDICAL EXAMINTION, IN VIOLATION OF THE ADA

       32.       At all relevant times, Holloway was an individual with a disability under

the ADA.

       33.       Section 12112(d)(1) of the ADA defines “discriminat[ing] against a

qualified individual on the basis of disability” as including certain medical examinations

and inquiries.

       34.       Section 12112(d)(4) of the ADA prohibits employers from “requir[ing] a

medical examination and [from]. . . mak[ing] inquiries of an employee as to whether such

employee is an individual with a disability or as to the nature or severity of the disability,

unless such examination or inquiry is shown to be job-related and consistent with business

necessity”

       35.       Union Pacific discriminated against Holloway on the basis of disability by

making inquiry into Holloway’s medical records, in violation of 42 U.S.C. § 12112(d)(4).

       36.       Because Union Pacific violated 42 U.S.C. § 12112, Holloway has suffered

and will continue to suffer loss of income, emotional distress, and other damages in an

amount to be determined by the trier of fact. Holloway is also entitled to attorneys’ fees

                                              5
Case: 4:19-cv-00320-RWS Doc. #: 1 Filed: 02/26/19 Page: 6 of 7 PageID #: 6



and costs incurred in connection with these claims.

        37.      Union Pacific committed the above-alleged acts with reckless disregard or

deliberate disregard for Holloway’s rights and safety. As a result, Holloway is entitled to

punitive damages.

                                  PRAYER FOR RELIEF

        WHEREFORE, Holloway prays for judgment against Union Pacific as follows:

        38.      That the practices of Union Pacific complained of herein be determined and

adjudged to constitute violations of the ADA;

        39.      For an injunction against Union Pacific and its directors, officers, owners,

agents, successors, employees and representatives, and any and all persons acting in

concert with them, from engaging in each of the unlawful practices, policies, customs, and

usages set forth herein;

        40.      For an award of damages arising from loss of past and future income,

emotional distress, and other compensatory damages in an amount to be determined by the

trier of fact;

        41.      For an award of pre-judgment interest, as provided by law;

        42.      For an award of Holloway’s costs, disbursements and attorneys’ fees

pursuant to law;

        43.      For all relief available under the ADA;

        44.      For such other and further relief available by statute; and

        45.      For such other and further relief as the Court deems just and equitable.




                                               6
Case: 4:19-cv-00320-RWS Doc. #: 1 Filed: 02/26/19 Page: 7 of 7 PageID #: 7



                                     GROVES POWERS, LLC

                                     /s/ Steven L. Groves
                                     Steven L. Groves #40837
                                     One US Bank Plaza
                                     505 North 7th Street, Suite 2010
                                     St. Louis, MO 63101
                                     Tel: (314) 696-2300
                                     Fax: (314) 696-2304
                                     sgroves@grovespowers.com


                                     THE MOODY LAW FIRM

                                     Nicholas D. Thompson
                                     (pro hac admission pending)
                                     500 Crawford Street, Suite 200
                                     Portsmouth, VA 23704
                                     (757) 673-9161 Work
                                     (757) 477-0991 Cell
                                     (757) 397-7257 Fax
                                     nthompson@moodyrrlaw.com


                                     ATTORNEYS FOR PLAINTIFF




                                    7
